

THE OFFER AND SALE OF THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE
OF THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN EACH CASE IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY
LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY AND ITS TRANSFER AGENT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES; PROVIDED THAT IN CONNECTION
WITH ANY FORECLOSURE OR TRANSFER OF THE SECURITIES, THE TRANSFEROR SHALL COMPLY
WITH THE PROVISIONS HEREIN, IN THE SECURITIES PURCHASE AGREEMENT AND THE
REGISTRATION RIGHTS AGREEMENT, AND UPON FORECLOSURE OR TRANSFER OF THE
SECURITIES, SUCH FORECLOSING PERSON OR TRANSFEREE SHALL COMPLY WITH ALL
PROVISIONS CONTAINED HEREIN, IN THE SECURITIES PURCHASE AGREEMENT AND THE
REGISTRATION RIGHTS AGREEMENT.
 
AMERICAN STANDARD ENERGY CORP.
 
SERIES A WARRANT TO PURCHASE COMMON STOCK
 
Series A Warrant No. 2011-[_______]
  
Original Issue Date: January __, 2011

 
American standard Energy Corp., a Delaware corporation (the “Company”), hereby
certifies that, for value received, ___________ or its permitted registered
assigns (the “Holder”), is entitled to purchase from the Company up to a total
of __________ shares of common stock, $0.001 par value per share (the “Common
Stock”), of the Company (each such share, a “Series A Series A Warrant Share”
and all such shares, the “Series A Warrant Shares”) at an exercise price per
share equal to $5.00 per share (as adjusted from time to time as provided in
Section 9 herein, the “Exercise Price”), at any time and from time to time on or
after the date hereof (the “Original Issue Date”) and through and including 5:30
P.M., New York City time, on the five (5) year anniversary of the Issue Date
(the “Expiration Date”), and subject to the following terms and conditions:


This Series A Warrant (this “Series A Warrant”) is one of a series of similar
Series A Warrants issued pursuant to that certain Securities Purchase Agreement,
dated January __, 2011 by and among the Company and the Purchasers identified
therein (the “Purchase Agreement”).  All such Series A Warrants are referred to
herein, collectively, as the “Series A Warrants.”
 
1.           Definitions. In addition to the terms defined elsewhere in this
Series A Warrant, capitalized terms that are not otherwise defined herein have
the meanings given to such terms in the Purchase Agreement.
 
 
 

--------------------------------------------------------------------------------

 


2.           Registration of Series A Warrants.  The Company shall register this
Series A Warrant, upon records to be maintained by the Company for that purpose
(the “Series A Warrant Register”), in the name of the record Holder (which shall
include the initial Holder or, as the case may be, any registered assignee to
which this Series A Series A Warrant is permissibly assigned hereunder) from
time to time.  The Company may deem and treat the registered Holder of this
Series A Warrant as the absolute owner hereof for the purpose of any exercise
hereof or any distribution to the Holder, and for all other purposes, absent
actual notice to the contrary.
 
3.           Registration of Transfers. Subject to the restrictions on transfer
set forth in Section 4.1 of the Purchase Agreement and compliance with all
applicable securities laws, the Company shall register the transfer of all or
any portion of this Series A Warrant in the Series A Warrant Register, upon
surrender of this Series A Warrant, with the Form of Assignment attached as
Schedule 2 hereto duly completed and signed, to the Company at its address
specified in the Purchase Agreement and (x) delivery, at the request of the
Company, of an opinion of counsel reasonably satisfactory to the Company to the
effect that the transfer of such portion of this Series A Warrant may be made
pursuant to an available exemption from the registration requirements of the
Securities Act and all applicable state securities or blue sky laws and (y)
delivery by the transferee of a written statement to the Company certifying that
the transferee is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and making the representations and certifications set forth in
Sections 3.2 of the Purchase Agreement, to the Company at its address specified
in the Purchase Agreement.  Upon any such registration or transfer, a new Series
A Warrant to purchase Common Stock in substantially the form of this Series A
Warrant (any such new Series A Warrant, a “New Series A Warrant”) evidencing the
portion of this Series A Warrant so transferred shall be issued to the
transferee, and a New Series A Warrant evidencing the remaining portion of this
Series A Warrant not so transferred, if any, shall be issued to the transferring
Holder. The acceptance of the New Series A Warrant by the transferee thereof
shall be deemed the acceptance by such transferee of all of the rights and
obligations in respect of the New Series A Warrant that the Holder has in
respect of this Series A Warrant. The Company shall prepare, issue and deliver
at its own expense any New Series A Warrant under this Section 3.
 
4.           Exercise and Duration of Series A Warrants.
 
(a)           All or any part of this Series A Warrant shall be exercisable by
the registered Holder in any manner permitted by Section 10 of this Series A
Warrant at any time and from time to time on or after the Original Issue Date
and through and including 5:30 P.M., New York City time, on the Expiration Date,
subject to the conditions and restrictions contained in this Series A
Warrant.  At 5:30 P.M., New York City time, on the Expiration Date, the portion
of this Series A Warrant not exercised prior thereto shall be and become void
and of no value and this Series A Warrant shall be terminated and no longer
outstanding.
 
 
2

--------------------------------------------------------------------------------

 

(b)           The Holder may exercise this Series A Warrant by delivering to the
Company (i) an exercise notice, in the form attached as Schedule 1 hereto (the
“Exercise Notice”), completed and duly signed,  and (ii) payment of the Exercise
Price for the number of Series A Warrant Shares as to which this Series A
Warrant is being exercised (. The date on which the Exercise Notice is delivered
to the Company (as determined in accordance with the notice provisions hereof)
is an “Exercise Date.” Within two (2) days following the delivery of the
Exercise Notice (the “Payment Deadline”), the Holder shall make payment with
respect to the Exercise Price for the number of Series A Warrant Shares as to
which this Series A Warrant is being exercised; provided that the Company’s
obligations to deliver such Series A Warrant Shares shall be delayed on a
day-for-day basis each day after the Payment Deadline such payment of the
Exercise Price is not paid. The delivery by (or on behalf of) the Holder of the
Exercise Notice and the applicable Exercise Price, as provided above shall
constitute the Holder’s certification to the Company that its representations
contained in Sections 3.2(a), (b), (d), (f), (g), (k), (l) and (q) of the
Purchase Agreement are true and correct as of the Exercise Date as if remade in
their entirety (or, in the case of any transferee Holder that is not a party to
the Purchase Agreement, such transferee Holder’s certification to the Company
that such representations are true and correct as to such transferee Holder as
of the Exercise Date).  The Holder shall not be required to physically surrender
this Series A Warrant to the Company until the Holder has purchased all of the
Series A Warrant Shares available hereunder and the Series A Warrant has been
exercised in full, in which case, the Holder shall surrender this Series A
Warrant to the Company for cancellation within three (3) Trading Days of the
date the final Exercise Notice is delivered to the Company.  Execution and
delivery of the Exercise Notice shall have the same effect as cancellation of
the original Series A Warrant and issuance of a New Series A Warrant evidencing
the right to purchase the remaining number of Series A Warrant Shares, if any.


(c)           Subject to the provisions of this Section 4(c), if at any time
following the Original Issue Date, (i) the Closing Sale Price (as defined in
Section 10) of the Common Stock for each of the 10 consecutive Trading Days
immediately prior to delivery of a Call Notice (as defined below) is greater
than $7.00(subject to equitable adjustment as a result of stock splits, reverse
stock splits or other adjustments to capitalization occurring after the Original
Issue Date), (ii) the average daily trading volume of the Common Stock during
the entire 10 Trading Day period referenced in (i) above as reported by
Bloomberg L.P. (the “Call Condition Period”) shall be at least [______] shares
(subject to equitable adjustment as a result of intervening stock splits and
reverse stock splits), (iii) the Series A Warrant Shares are either registered
for resale pursuant to an effective registration statement naming the Holder as
a selling stockholder thereunder (and the prospectus thereunder is available for
use by the Holder as to all Series A Warrant Shares) or freely transferable
without volume or manner of sale restrictions pursuant to Rule 144 promulgated
under the Securities Act during the entire Call Condition Period, (iv) the
Company shall have complied in all material respects with its obligations under
this Series A Warrant, and the Purchase Agreement to which this Series A Warrant
is an Exhibit and the related Registration Rights Agreement, and (v) the Common
Stock shall at all times be listed or quoted on a Trading Market during the Call
Condition Period, then the Company, in its sole discretion, may elect to require
the exercise of all (but not less than all) of the then unexercised portion of
this Series A Warrant, on the date (the “Call Date”) that is the fifth (5th)
calendar day after written notice thereof (a “Call Notice”) is received by the
Holder; provided, that the conditions to giving such notice must be in effect at
all times during the Call Condition Period or any such Call Notice shall be null
and void. The Company and the Holder agree that, if and to the extent Section 13
of this Series A Warrant would restrict the ability of the Holder to exercise
this Series A Warrant in the event of a delivery of a Call Notice, then
notwithstanding anything to the contrary set forth in the Call Notice, the Call
Notice shall be deemed automatically amended to apply only to such portion of
this Series A Warrant as may be exercised by the Holder by the Call Date in
accordance with such Section as then in effect. The Holder will promptly (and,
in any event, prior to the Call Date) notify the Company in writing following
receipt of a Call Notice if Section 11 would restrict its exercise of the Series
A Warrant, specifying therein the number of Series A Warrant Shares so
restricted. The Company covenants and agrees that it will honor all Exercise
Notices tendered through 5:30 P.M., New York City time, on the Call Date.  For
purposes of clarification, the exercise of this Series A Warrant on a Call Date
pursuant to a Call Notice shall be done only by means of a cash exercise.

 
3

--------------------------------------------------------------------------------

 
 
5.           Delivery of Series A Warrant Shares.
 
(a)           Subject to Section 4(b), upon exercise of this Series A Warrant,
the Company shall promptly (but in no event later than 5:30 P.M., New York City
time, on the third (3rd) Trading Day after the Exercise Date (or the fourth
(4th) Trading Day if the last of the Exercise Notice, the Exercise Price (if
applicable) and opinion of counsel referred to below in this Section 5(a) (if
applicable) is delivered after 5:00 P.M., New York City time, on the Exercise
Date) (such time, the “Delivery Deadline”) issue or cause to be issued and cause
to be delivered to or upon the written order of the Holder and in such name or
names as the Holder may designate (provided that, if the Registration Statement
is not effective and the Holder directs the Company to deliver a certificate for
the Series A Warrant Shares in a name other than that of the Holder or an
Affiliate of the Holder, it shall deliver to the Company on the Exercise Date an
opinion of counsel reasonably satisfactory to the Company to the effect that the
issuance of such Series A Warrant Shares in such other name may be made pursuant
to an available exemption from the registration requirements of the Securities
Act and all applicable state securities or blue sky laws), (i) a certificate for
the Series A Warrant Shares issuable upon such exercise, free of restrictive
legends, or (ii) an electronic delivery of the Series A Warrant Shares to the
Holder’s account at the Depository Trust Company (“DTC”) or a similar
organization, unless in the case of clause (i) and (ii) a registration statement
covering the resale of the Series A Warrant Shares and naming the Holder as a
selling stockholder thereunder is not then effective or the Series A Warrant
Shares are not freely transferable without volume and manner of sale
restrictions pursuant to Rule 144 under the Securities Act, in which case such
Holder shall receive a certificate for the Series A Warrant Shares issuable upon
such exercise with appropriate restrictive legends.  The Holder, or any Person
permissibly so designated by the Holder to receive Series A Warrant Shares,
shall be deemed to have become the holder of record of such Series A Warrant
Shares as of the Exercise Date with respect thereto.  If the Series A Warrant
Shares can be issued without restrictive legends, the Company shall, upon the
written request of the Holder, use its commercially reasonable efforts to
deliver, or cause to be delivered, Series A Warrant Shares hereunder
electronically through DTC or another established clearing corporation
performing similar functions, if available.
 
(b)           If by the Delivery Deadline, the Company has failed to comply with
Section 5(a), and if after such Delivery Deadline and prior to the receipt of
such Series A Warrant Shares, the Holder purchases (in an open market
transaction) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Series A Warrant Shares which the Holder anticipated receiving
upon such exercise (a “Buy-In”), then the Company shall, within three (3)
Trading Days after the Company receives the Holder’s written request and in the
Holder’s sole discretion, either (1) pay in cash to the Holder an amount equal
to the Holder’s total purchase price (including brokerage commissions, if any,
that are reasonably documented in Holder’s written request) for the shares of
Common Stock so purchased, at which point the Company’s obligation to deliver
and issue such Series A Warrant Shares shall terminate or (2) promptly honor its
obligation to deliver to the Holder such Series A Warrant Shares and pay cash to
the Holder in an amount equal to the excess (if any) of Holder’s total purchase
price (including brokerage commissions, if any, that are reasonably documented
in Holder’s written request) for the shares of Common Stock so purchased in the
Buy-In over the product of (A) the number of shares of Common Stock purchased in
the Buy-In, times (B) the Closing Bid Price of a share of Common Stock on the
Exercise Date.
 
(c)           To the extent permitted by law, the Company’s obligations to issue
and deliver Series A Warrant Shares in accordance with the terms hereof are
absolute and unconditional, irrespective of any action or inaction by the Holder
to enforce the same, any waiver or consent with respect to any provision hereof,
the recovery of any judgment against any Person or any action to enforce the
same. Nothing herein shall limit the Holder’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver the Series A Warrant Shares upon exercise of
the Series A Warrant as required pursuant to the terms hereof.

 
4

--------------------------------------------------------------------------------

 
 
6.           Charges, Taxes and Expenses. Issuance and delivery of the Series A
Warrant Shares upon exercise of this Series A Warrant shall be made without
charge to the Holder for any issue or transfer tax, transfer agent fee or other
incidental tax or expense in respect of the issuance of the Series A Warrant
Shares, all of which taxes and expenses shall be paid by the Company; provided,
however, that the Company shall not be required to pay any tax that may be
payable in respect of any transfer involved in the registration of Series A
Warrant Shares or the Series A Warrants in a name other than that of the Holder
or an Affiliate thereof. The Holder shall be responsible for all other tax
liabilities that may arise as a result of holding or transferring this Series A
Warrant or receiving Series A Warrant Shares upon exercise hereof.
 
7.           Replacement of Series A Warrant.  If this Series A Warrant is
mutilated, lost, stolen or destroyed, the Company shall issue or cause to be
issued in exchange and substitution for and upon cancellation hereof, or in lieu
of and substitution for this Series A Warrant, a New Series A Warrant, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction (in such case) and, in each case, a customary and
reasonable indemnity and surety bond, if requested by the Company. Applicants
for a New Series A Warrant under such circumstances shall also comply with such
other reasonable regulations and procedures and pay such other reasonable
third-party costs as the Company may prescribe. If a New Series A Warrant is
requested as a result of a mutilation of this Series A Warrant, then the Holder
shall deliver such mutilated Series A Warrant to the Company as a condition
precedent to the Company’s obligation to issue the New Series A Warrant.
 
8.           Reservation of Series A Warrant Shares. The Company covenants that
it will at all times reserve and keep available out of the aggregate of its
authorized but unissued and otherwise unreserved Common Stock, solely for the
purpose of enabling it to issue Series A Warrant Shares upon exercise of this
Series A Warrant as herein provided, the number of Series A Warrant Shares that
are initially issuable and deliverable upon the exercise of this entire Series A
Warrant, free from preemptive rights or any other contingent purchase rights of
persons other than the Holder (taking into account the adjustments and
restrictions of Section 9). The Company covenants that all Series A Warrant
Shares so issuable and deliverable shall, upon issuance and the payment of the
applicable Exercise Price in accordance with the terms hereof, be duly and
validly authorized, issued and fully paid and nonassessable. The Company will
take all commercially reasonable actions as may be necessary to assure that such
shares of Common Stock may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any securities exchange
or automated quotation system upon which the Common Stock may be listed.
 
9.           Certain Adjustments. The Exercise Price and number of Series A
Warrant Shares issuable upon exercise of this Series A Warrant are subject to
adjustment from time to time as set forth in this Section 9.
 
 
5

--------------------------------------------------------------------------------

 

(a)           Stock Dividends and Splits. If the Company, at any time while this
Series A Warrant is outstanding, (i) pays a stock dividend on its Common Stock
or otherwise makes a distribution on any class of capital stock that is payable
in shares of Common Stock, (ii) subdivides its outstanding shares of Common
Stock into a larger number of shares, or (iii) combines its outstanding shares
of Common Stock into a smaller number of shares, then in each such case, the
Exercise Price shall be multiplied by a fraction, the numerator of which shall
be the number of shares of Common Stock outstanding immediately before such
event and the denominator of which shall be the number of shares of Common Stock
outstanding immediately after such event. Any adjustments made pursuant to
clause (i) of this paragraph shall become effective immediately after the record
date for the determination of stockholders entitled to receive such dividend or
distribution, and any adjustment pursuant to clause (ii) or (iii) of this
paragraph shall become effective immediately after the effective date of such
subdivision or combination.
 
(b)           Pro Rata Distributions.  If the Company, at any time while this
Series A Warrant is outstanding, distributes to all holders of Common Stock for
no consideration (i) evidences of its indebtedness, (ii) any security (other
than a distribution of Common Stock covered by the preceding paragraph) or (iii)
rights or Series A Warrants to subscribe for or purchase any security, or (iv)
any other asset, including cash dividends (in each case, “Distributed
Property”), then, upon any exercise of this Series A Warrant that occurs after
the record date fixed for determination of stockholders entitled to receive such
distribution, the Holder shall be entitled to receive, in addition to the Series
A Warrant Shares otherwise issuable upon such exercise (if applicable), the
Distributed Property that such Holder would have been entitled to receive in
respect of such number of Series A Warrant Shares had the Holder been the record
holder of such Series A Warrant Shares immediately prior to such record date
without regard to any limitation on exercise contained therein.  Notwithstanding
anything herein to the contrary, the foregoing provisions in this Section 9(b)
shall not apply to, or be triggered by, any rights issued by the Company (either
separately or that attach to any securities of the Company) in connection with
any stockholders rights agreement, poison pill or other similar anti-takeover
provision under the Company’s certificate of incorporation, bylaws or other
documents.


(c)           Fundamental Transactions.


(i)           It shall be a condition to the Company’s entry into a Fundamental
Transaction that (i) if the Successor Entity (or the Successor Entity’s Parent
Entity) is a publicly traded entity whose common stock is quoted on or listed
for trading on an U.S. national securities exchange, the Successor Entity (or
Parent Entity, if applicable) assumes in writing (or remains bound by) all of
the obligations of the Company under this Series A Warrant in accordance with
the provisions of this Section 9(c), including agreements (if necessary) to
deliver to each holder of the Series A Warrants in exchange for such Series A
Warrants a security of the Successor Entity (or Parent Entity, if applicable)
evidenced by a written instrument substantially similar in form and substance to
this Series A Warrant, including, without limitation, an adjusted (if necessary)
exercise price equal to the value for the shares of Common Stock reflected by
the terms of such Fundamental Transaction, and exercisable for a corresponding
number of shares of capital stock equivalent to the shares of Common Stock
acquirable and receivable upon exercise of this Series A Warrant (without regard
to any limitations on the exercise of this Series A Warrant) prior to such
Fundamental Transaction, and (ii) if the Successor Entity is not a publicly
traded entity whose common stock is quoted on or listed for trading on an U.S.
national securities exchange, the Successor assumes in writing (or remains bound
by) all of the obligations of the Company under this Series A Warrant pursuant
to written agreements, including (if necessary) agreements to deliver to each
holder of Series A Warrants in exchange for such Series A Warrants a security of
the Successor Entity evidenced by a written instrument substantially similar in
form and substance to this Series A Warrant exercisable for the consideration
that would have been issuable in the Fundamental Transaction in respect of the
Series A Warrant Shares had this Series A Warrant been exercised immediately
prior to the consummation of the Fundamental Transaction.  Upon the occurrence
of any such Fundamental Transaction, the Successor Entity (or Parent Entity, if
applicable) shall succeed to, and be substituted for (so that from and after the
date of such Fundamental Transaction, the provisions of this Series A Warrant
referring to the “Company” shall refer instead to the Successor Entity (or
Parent Entity, if applicable)), and may exercise every right and power of the
Company and shall assume all of the obligations of the Company under this Series
A Warrant with the same effect as if such Successor Entity (or Parent Entity, if
applicable) had been named as the Company herein. The provisions of this
paragraph (c) shall similarly apply to subsequent Fundamental Transactions.

 
6

--------------------------------------------------------------------------------

 
 
(ii)           Notwithstanding the foregoing, in the event of a Fundamental
Transaction (other than a merger, consolidation or other transaction effected
solely to change the Company’s jurisdiction of organization), at the written
request of the Holder delivered before the 30th day after the consummation of
such Fundamental Transaction, the Company (or the Successor Entity) shall
purchase this Series A Warrant from the Holder by paying to the Holder on the
effective date of the Fundamental Transaction (or within five (5) Business Days
after such request if delivered after the effective date), cash in an amount
equal to the Black Scholes Value of the remaining unexercised portion of this
Series A Warrant on the date of such Fundamental Transaction.


(iii)           For purposes of this Section 9(c), the following definitions
shall apply:


“Black Scholes Value” means the value of this Series A Warrant based on the
Black and Scholes Option Pricing Model obtained from the “OV” function on
Bloomberg determined as of the day of  the closing of the applicable Fundamental
Transaction for pricing purposes and reflecting (i) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the remaining term
of this Series A Warrant as of such date of request, (ii) an expected volatility
equal to the greater of (A) 100% and (B) the 100 day volatility obtained from
the HVT function on Bloomberg as of the day immediately following the public
announcement of the applicable Fundamental Transaction, and (iii) the underlying
price per share used in such calculation shall be the sum of the price per share
being offered in cash, if any, plus the value of any non cash consideration, if
any, being offered in the Fundamental Transaction.


"Business Day" means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.


“Fundamental Transaction” means that (A) the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company to another Person,
or (iii) another Person completes a purchase, tender or exchange offer that is
accepted by the holders of more than the 50% of the outstanding shares of Common
Stock (not including any shares of Common Stock held by the Person or Persons
making or party to, or associated or affiliated with the Persons making or party
to, such purchase, tender or exchange offer), or (iv) consummate a stock
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than the 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock purchase
agreement or other business combination), or (v) reorganize, recapitalize or
reclassify its Common Stock (other than as a result of a subdivision or
combination of shares of Common Stock covered by Section 9(a) above) or (B) any
"person" or "group" (as these terms are used for purposes of Sections 13(d) and
14(d) of the Exchange Act) is or shall become the "beneficial owner" (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of 50% of the
aggregate ordinary voting power represented by issued and outstanding shares of
Common Stock.

 
7

--------------------------------------------------------------------------------

 
 
"Parent Entity" of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common shares or common stock or
equivalent equity security is quoted or listed on a Trading Market (as defined
in the Purchase Agreement), or, if there is more than one such Person or Parent
Entity, the Person or Parent Entity with the largest public market
capitalization as of the date of consummation of the Fundamental Transaction.


“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.


"Successor Entity" means, if applicable, the Person formed by, resulting from or
surviving any Fundamental Transaction or, for the purposes of Section 9(c)(ii),
the Person with which such Fundamental Transaction shall have been entered into.


               (d)           Number of Series A Warrant Shares. Simultaneously
with any adjustment to the Exercise Price pursuant to paragraph (a) of this
Section 9, the number of Series A Warrant Shares that may be purchased upon
exercise of this Series A Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the increased or decreased number of Series A Warrant
Shares shall be the same as the aggregate Exercise Price in effect immediately
prior to such adjustment.


(e)           Calculations. All calculations under this Section 9 shall be
rounded down to the nearest whole cent or the nearest whole share, as
applicable.
 
(f)           Notice of Adjustments. Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will, at the written
request of the Holder, promptly compute such adjustment, in good faith, in
accordance with the terms of this Series A Warrant and prepare a certificate
setting forth such adjustment, including a statement of the adjusted Exercise
Price and adjusted number or type of Series A Warrant Shares or other securities
issuable upon exercise of this Series A Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s transfer agent.
 
 
8

--------------------------------------------------------------------------------

 

(g)           Notice of Corporate Events. If, while this Series A Warrant is
outstanding, the Company (i) declares a dividend or any other distribution of
cash, securities or other property in respect of its Common Stock, including,
without limitation, any granting of rights or Series A Warrants to subscribe for
or purchase any capital stock of the Company, (ii) enters into any agreement
contemplating or solicits stockholder approval for any Fundamental Transaction
or (iii) authorizes the voluntary dissolution, liquidation or winding up of the
affairs of the Company, then, except if such notice and the contents thereof
shall be deemed to constitute material non-public information, the Company shall
deliver to the Holder a notice of such transaction at least five (5) Trading
Days prior to the applicable record or effective date on which a Person would
need to hold Common Stock in order to participate in or vote with respect to
such transaction; provided, however, that the failure to deliver such notice or
any defect therein shall not affect the validity of the corporate action
required to be described in such notice. To the extent that any notice provided
hereunder constitutes, or contains, material, non-public information regarding
the Company or any of its subsidiaries, the Company shall simultaneously file
such notice with the Commission  pursuant to a Current Report on Form 8-K.
 
10.          Payment of Exercise Price. The Holder shall pay the Exercise Price
in immediately available funds by wire transfer to an account designated by the
Company.


11.          Company-Elected Conversion. The Company shall provide to the Holder
prompt written notice if after the Original Issue Date the Company is unable to
issue the Series A Warrant Shares without restrictive legend, because the
Commission has issued a stop order with respect to, or the Commission or Company
has otherwise suspended or withdrawn, a Registration Statement covering the
resale of the Series A Warrant Shares, either temporarily or permanently, or
otherwise (each a “Restrictive Legend Event”). To the extent that (A) a
Restrictive Legend Event occurs, (B) at such time the Series A Warrant Shares
would be saleable under Rule 144 without compliance with the manner of sale or
volume restrictions, (C) the Company has delivered the notice described in the
immediately preceding sentence, and (D) the Holder attempts to exercise the
Series A Warrant after receipt of such notice by paying cash, the Company shall
(i) if the Fair Market Value (as calculated above) of the Series A Warrant
Shares is greater than the Exercise Price, provide written notice to the Holder
that the Company will deliver that number of Series A Warrant Shares to the
Holder as should be delivered upon payment of the Exercise Price in accordance
with Section 10, or return to the Holder all consideration paid to the Company
in connection with the Holder’s attempted exercise of this Series A Warrant (a
“Company-Elected Conversion”).


12.          Rule 144. For purposes of Rule 144 promulgated under the Securities
Act, it is intended, understood and acknowledged that the Series A Warrant
Shares issued  upon exercise shall be deemed to have been acquired by the
Holder, and the holding period for the Series A Warrant Shares shall be deemed
to have commenced, on the date this Series A Warrant is exercised.
 
 
9

--------------------------------------------------------------------------------

 

13.           Limitations on Exercise. Notwithstanding anything to the contrary
contained herein, the number of Series A Warrant Shares that may be acquired by
the Holder upon any exercise of this Series A Warrant (or otherwise in respect
hereof) shall be limited to the extent necessary to ensure that, following such
exercise (or other issuance), the total number of shares of Common Stock then
beneficially owned by the Holder and its Affiliates and any other Persons whose
beneficial ownership of Common Stock would be aggregated with the Holder’s for
purposes of Section 13(d) of the Exchange Act, does not exceed 4.99% (the
“Maximum Percentage”) of the total number of then issued and outstanding shares
of Common Stock (including for such purpose the shares of Common Stock issuable
upon such exercise). For purposes of the foregoing sentence, the aggregate
number of shares of Common Stock beneficially owned by the Holder and its
affiliates shall include the number of shares of Common Stock issuable upon
exercise of this Series A Warrant with respect to which the determination of
such sentence is being made, but shall exclude shares of Common Stock which
would be issuable upon (i) exercise of the remaining, unexercised portion of
this Series A Warrant beneficially owned by such Person and its affiliates and
(ii) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Company beneficially owned by the Holder and its
affiliates (including, without limitation, any convertible notes or convertible
preferred stock or Series A Warrants) subject to a limitation on conversion or
exercise analogous to the limitation contained herein; provided that in no event
shall the aggregate number of shares beneficially owned by the Holder and its
affiliates, calculated in accordance with Section 13(d) of the Exchange Act,
exceed 9.99%). Except as set forth in the preceding sentence (other than the
proviso thereto), for purposes of this paragraph (including the proviso in the
immediately preceding sentence), beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act; it being acknowledged by the
Holder that the Company is not representing to such Holder that such calculation
is in compliance with Section 13(d) of the Exchange Act and such Holder is
solely responsible for any schedules required to be filed in accordance
therewith.  To the extent that the limitation contained in this Section 13
applies, the determination of whether this Series A Warrant is exercisable (in
relation to other securities owned by such Holder) and of which a portion of
this Series A Warrant is exercisable shall be in the sole discretion of a
Holder, and the submission of a Notice of Exercise shall be deemed to be the
Holder’s determination of whether this Series A Warrant is exercisable (in
relation to other securities owned by such Holder) and of which portion of this
Series A Warrant is exercisable, in each case subject to such aggregate
percentage limitation, and the Company shall have no obligation to verify or
confirm the accuracy of such determination. In addition, a determination as to
any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder.  For purposes of this Section 13, in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (x) the Company’s most recent
Form 10-Q or Form 10-K, as the case may be, (y) a more recent public
announcement by the Company or (z) any other notice by the Company or the
Transfer Agent setting forth the number of shares of Common Stock
outstanding.  Upon the written request of the Holder, the Company shall within
one (1) Trading Day confirm in writing to such Holder the number of shares of
Common Stock then outstanding.   In any case, the number of outstanding shares
Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including the Series A Warrants, by the
Holder and its affiliates since the date as of which such number of outstanding
shares of Common Stock was reported.  By written notice to the Company, the
Holder may from time to time increase or decrease the Maximum Percentage to any
other percentage not in excess of 9.99% specified in such notice; provided that
(i) any such increase will not be effective until the sixty-first (61st) day
after such notice is delivered to the Company, and (ii) any such increase or
decrease will apply only to the Holder and not to any other holder of Series A
Warrants.  The provisions of this paragraph shall be construed and implemented
in a manner otherwise than in strict conformity with the terms of this Section
13 to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended beneficial ownership limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation.


14.           No Fractional Shares. No fractional Series A Warrant Shares will
be issued in connection with any exercise of this Series A Warrant.  In lieu of
any fractional shares that would otherwise be issuable, the number of Series A
Warrant Shares to be issued shall be rounded down to the next whole number and
the Company shall pay the Holder in cash the fair market value (based on the
Closing Sale Price) for any such fractional shares.
 
 
10

--------------------------------------------------------------------------------

 

15.          Notices. Any and all notices or other communications or deliveries
hereunder (including, without limitation, any Exercise Notice) shall be in
writing and shall be deemed given and effective on the earliest of (i) the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number specified in the Purchase Agreement prior to 5:30 P.M., New
York City time, on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in the Purchase Agreement on a day that is not a
Trading Day or later than 5:30 P.M., New York City time, on any Trading Day,
(iii) the Trading Day following the date of mailing, if sent by nationally
recognized overnight courier service specifying next business day delivery, and
(iv) upon actual receipt by the Person to whom such notice is required to be
given, if by hand delivery. The address and facsimile number of a Person for
such notices or communications shall be as set forth in the Purchase Agreement
unless changed by such Person by three (3) Trading Days’ prior written notice to
the other Persons in accordance with this Section 15.
 
16.          Series A Warrant Agent. The Company shall serve as Series A Warrant
agent under this Series A Warrant. Upon fifteen (15) days’ notice to the Holder,
the Company may appoint a new Series A Warrant agent. Any corporation into which
the Company or any new Series A Warrant agent may be merged or any corporation
resulting from any consolidation to which the Company or any new Series A
Warrant agent shall be a party or any corporation to which the Company or any
new Series A Warrant agent transfers substantially all of its corporate trust or
shareholders services business shall be a successor Series A Warrant agent under
this Series A Warrant without any further act.  Any such successor Series A
Warrant agent shall promptly cause notice of its succession as Series A Warrant
agent to be mailed (by first class mail, postage prepaid) to the Holder at the
Holder’s last address as shown on the Series A Warrant Register.
 
17.          Miscellaneous.
 
(a)           No Rights as a Stockholder.  The Holder, solely in such Person's
capacity as a holder of this Series A Warrant, shall not be entitled to vote or
receive dividends or be deemed the holder of share capital of the Company for
any purpose, nor shall anything contained in this Series A Warrant be construed
to confer upon the Holder, solely in such Person's capacity as the Holder of
this Series A Warrant, any of the rights of a stockholder of the Company or any
right to vote, give or withhold consent to any corporate action (whether any
reorganization, issue of stock, reclassification of stock, consolidation,
merger, amalgamation, conveyance or otherwise), receive notice of meetings,
receive dividends or subscription rights, or otherwise, prior to the issuance to
the Holder of the Series A Warrant Shares which such Person is then entitled to
receive upon the due exercise of this Series A Warrant. In addition, nothing
contained in this Series A Warrant shall be construed as imposing any
liabilities on the Holder to purchase any securities (except upon exercise of
this Series A Warrant) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.
 
(b)           Authorized Shares. (i) The Company covenants that during the
period the Series A Warrant is outstanding, it will reserve from its authorized
and unissued Common Stock a sufficient number of shares to provide for the
issuance of the Series A Warrant Shares upon the exercise of any purchase rights
under this Series A Warrant.  The Company further covenants that its issuance of
this Series A Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for the Series A Warrant Shares upon the exercise of the
purchase rights under this Series A Warrant.  The Company will take all
commercially reasonable actions as may be necessary to assure that such Series A
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the Trading Market upon
which the Common Stock may be listed.  The Company covenants that all Series A
Warrant Shares which may be issued upon the exercise of the purchase rights
represented by this Series A Warrant will, upon exercise of the purchase rights
represented by this Series A Warrant in accordance herewith, be duly authorized,
validly issued, fully paid and nonassessable and free from all taxes, liens and
charges created by the Company in respect of the issue thereof (other than taxes
in respect of any transfer occurring contemporaneously with such issue).
 
 
11

--------------------------------------------------------------------------------

 
 
(ii)           Except and to the extent as waived or consented to by the Holder,
the Company shall not by any action, including, without limitation, amending its
certificate or articles of incorporation or through any reorganization, transfer
of assets, consolidation, merger, dissolution, issue or sale of securities or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of this Series A Warrant, but will at all times in good
faith assist in the carrying out of all such terms and in the taking of all such
actions as may be necessary or appropriate to protect the rights of Holder as
set forth in this Series A Warrant against impairment.  Without limiting the
generality of the foregoing, the Company will (a) not increase the par value of
any Series A Warrant Shares above the amount payable therefor upon such exercise
immediately prior to such increase in par value, (b) take all such action as may
be necessary or appropriate in order that the Company may validly and legally
issue fully paid and nonassessable Series A Warrant Shares upon the exercise of
this Series A Warrant, and (c) use commercially reasonable efforts to obtain all
such authorizations, exemptions or consents from any public regulatory body
having jurisdiction thereof as may be necessary to enable the Company to perform
its obligations under this Series A Warrant.
 
(c)           Successors and Assigns.  Subject to the restrictions on transfer
set forth in this Series A Warrant and in Section 4.1 of the Purchase Agreement,
and compliance with applicable securities laws, this Series A Warrant may be
assigned by the Holder. This Series A Warrant may not be assigned by the Company
without the written consent of the Holder except to a Successor Entity in the
event of a Fundamental Transaction. This Series A Warrant shall be binding on
and inure to the benefit of the Company and the Holder and their respective
successors and permitted assigns. Subject to the preceding sentence, nothing in
this Series A Warrant shall be construed to give to any Person other than the
Company and the Holder any legal or equitable right, remedy or cause of action
under this Series A Warrant.
 
(d)           Amendment and Waiver.  Except as otherwise provided herein and
subject the restrictions sent forth in the last sentence of Section 6.4 of the
Purchase Agreement, the provisions of the Series A Warrants may be amended and
the Company may take any action herein prohibited, or omit to perform any act
herein required to be performed by it, only if the Company has obtained the
written consent of the Holder of this Series A Warrant.
 
(e)           Acceptance.  Receipt of this Series A Warrant by the Holder shall
constitute acceptance of and agreement to all of the terms and conditions
contained herein.
 
(f)           Governing Law; Jurisdiction. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS SERIES A WARRANT
SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW
THEREOF. EACH OF THE COMPANY AND THE HOLDER HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE BOROUGH OF
MANHATTAN, NEW YORK, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION
DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT. EACH OF THE COMPANY AND THE HOLDER HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA
REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY)
TO SUCH PERSON AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THE PURCHASE
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
EACH OF THE COMPANY AND THE HOLDER HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY.
 
 
12

--------------------------------------------------------------------------------

 
 
(g)           Headings.   The headings herein are for convenience only, do not
constitute a part of this Series A Warrant and shall not be deemed to limit or
affect any of the provisions hereof.
 
(h)           Severability.  In case any one or more of the provisions of this
Series A Warrant shall be invalid or unenforceable in any respect, the validity
and enforceability of the remaining terms and provisions of this Series A
Warrant shall not in any way be affected or impaired thereby, and the Company
and the Holder will attempt in good faith to agree upon a valid and enforceable
provision which shall be a commercially reasonable substitute therefor, and upon
so agreeing, shall incorporate such substitute provision in this Series A
Warrant.
  
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Series A Warrant to be duly
executed by its authorized officer as of the date first indicated above.
 
AMERICAN STANDARD ENERGY CORP.
 
By:
 
Name:  
 Scott Feldhacker
Title:  
 Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1


FORM OF EXERCISE NOTICE


[To be executed by the Holder to purchase shares of Common Stock under the
Series A Warrant]
 
Ladies and Gentlemen:


(1)           The undersigned is the Holder of Series A Warrant No. __________
(the “Series A Warrant”) issued by American Standard Energy., a Delaware
corporation (the “Company”).  Capitalized terms used herein and not otherwise
defined herein have the respective meanings set forth in the Series A Warrant.


(2)           The undersigned hereby exercises its right to purchase __________
Series A Warrant Shares pursuant to the Series A Warrant.
  
(3)           The Holder intends that payment of the Exercise Price shall be
made as:


€    Cash Exercise


(4)           The Holder shall pay the sum of $___________ in immediately
available funds to the Company in accordance with the terms of the Series A
Warrant.


(5)           Pursuant to this Exercise Notice, the Company shall deliver to the
Holder Series A Warrant Shares determined in accordance with the terms of the
Series A Warrant.
 
(6)           By its delivery of this Exercise Notice, the undersigned
represents and Series A Warrants to the Company that in giving effect to the
exercise evidenced hereby the Holder will not beneficially own in excess of the
number of shares of Common Stock (as determined in accordance with Section 13(d)
of the Securities Exchange Act of 1934) permitted to be owned under Section 13
of the Series A Warrant to which this notice relates.
 
Dated:_______________________________
 
Name of Holder:  ______________________
 
By:__________________________________
Name: _______________________________
Title:  _______________________________
(Signature must conform in all respects to name of Holder as specified on the
face of the Series A Warrant)

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2


FORM OF ASSIGNMENT
 
[To be completed and executed by the Holder only upon transfer of the Series A
Warrant]
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                             (the “Transferee”) the right represented by the
within Series A Warrant to purchase                  shares of Common Stock of
American Standard Energy Corp. (the “Company”) to which the within Series A
Warrant relates and appoints                              attorney to transfer
said right on the books of the Company with full power of substitution in the
premises. In connection therewith, the undersigned represents, Series A
Warrants, covenants and agrees to and with the Company that:


(a)
the offer and sale of the Series A Warrant contemplated hereby is being made in
compliance with Section 4(1) of the United States Securities Act of 1933, as
amended (the “Securities Act”) or another valid exemption from the registration
requirements of Section 5 of the Securities Act and in compliance with all
applicable securities laws of the states of the United States;

 
(b)
the undersigned has not offered to sell the Series A Warrant by any form of
general solicitation or general advertising, including, but not limited to, any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, and
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising;

 
(c)
the undersigned has read the Transferee’s investment letter included herewith,
and to its actual knowledge, the statements made therein are true and correct;
and

 
(d)
the undersigned understands that the Company may condition the transfer of the
Series A Warrant contemplated hereby upon the delivery to the Company by the
undersigned or the Transferee, as the case may be, of a written opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that such transfer
may be made without registration under the Securities Act and under applicable
securities laws of the states of the United States.

 
Dated:                                          
             
(Signature must conform in all respects to name of holder as specified on the
face of the Series A Warrant)
               
Address of Transferee
                       
In the presence of:
               


 
 

--------------------------------------------------------------------------------

 
